April 17, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                          RICHARD A. MARTINI, Appellant

NO. 14-11-00111-CV                       V.

                            CITY OF PEARLAND, Appellee
                               ____________________



      This cause, an appeal from the judgment in favor of appellee, CITY OF
PEARLAND, signed October 25, 2010, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, RICHARD A. MARTINI, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.